Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         Case No. _______

  DISH NETWORK L.L.C.
  and NAGRASTAR LLC,

         Plaintiffs,

   v.

  NORBERTO PAGAN,

         Defendant.
                                                /

                                   PLAINTIFFS’ COMPLAINT

         Plaintiffs DISH Network L.L.C. (“DISH”) and NagraStar LLC (“NagraStar”) file this

  complaint against the above-named Defendant and state as follows:

                                             PARTIES

         1.      Plaintiff DISH is a Colorado limited liability company with its principal place of

  business located at 9601 South Meridian Blvd., Englewood, Colorado 80112.

         2.      Plaintiff NagraStar is a Colorado limited liability company with its principal place

  of business located at 90 Inverness Circle East, Englewood, Colorado 80112.

         3.      Defendant Norberto Pagan (“Defendant”) is an individual believed to be residing

  at 4017 Garienda Ave., Sebring, Florida 33872.

                                  JURISDICTION AND VENUE

         4.      This action alleges violations of the Digital Millennium Copyright Act, 17 U.S.C.

  § 1201 et seq., the Federal Communications Act, 47 U.S.C. § 605 et seq., and the Electronic

  Communications Privacy Act, 18 U.S.C. § 2511 et seq. Subject matter jurisdiction is proper in

  this Court pursuant to 28 U.S.C. §§ 1331 and 1338.


                                                    1
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 2 of 13



         5.      Defendant resides in and regularly conducts business in the State of Florida, and

  therefore is subject to this Court’s personal jurisdiction.

         6.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Defendant

  resides in this judicial district, § 1391(b)(2) because a substantial part of the events giving rise to

  DISH Network’s claims occurred in this district, and § 1391(b)(3) because Defendant is subject

  to personal jurisdiction in this district. Venue is also proper in this Court under 28 U.S.C. §

  1400(a) because this case asserts claims relating to the protection of copyrighted works.

                                    NATURE OF THE ACTION1

         7.      On information and belief, Defendant has been trafficking in server passcodes that

  are designed and used solely for purposes of circumventing DISH and NagraStar’s security

  system and receiving DISH’s satellite broadcasts of copyrighted television programming without

  payment of the required subscription fee. Defendant is also believed to have personally used

  server passcodes to decrypt DISH and NagraStar’s satellite signal and view DISH programming

  without authorization. Defendant’s actions violate the Digital Millennium Copyright Act and the

  Federal Communications Act, as set forth below.

               DISH NETWORK SATELLITE TELEVISION PROGRAMMING

         8.      DISH is a multi-channel video provider that delivers video, audio, and data

  services to approximately 14 million customers throughout the United States, Puerto Rico, and

  the U.S. Virgin Islands via a direct broadcast satellite system.

         9.      DISH uses high-powered satellites to broadcast, among other things, movies,


  1
    The allegations made by DISH and NagraStar concerning the whereabouts and wrongful
  conduct of Defendant are based on the investigation completed to date, and with the reasonable
  belief that further investigation and discovery in this action will lead to additional factual
  support. DISH and NagraStar reserve the right to supplement or amend its claims and the basis
  for those claims, with leave of court if necessary, as additional investigation and discovery is
  conducted.
                                                 2
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 3 of 13



  sports, and general entertainment services to consumers who have been authorized to receive

  such services after payment of a subscription fee, or in the case of a pay-per-view movie or

  event, the purchase price.

         10.     DISH contracts for and purchases the distribution rights for most of the

  programming broadcast on the DISH platform from providers such as network affiliates, motion

  picture distributors, pay and specialty broadcasters, cable networks, sports leagues, and other

  holders of programming rights.

         11.     The works broadcast by DISH are copyrighted. DISH and NagraStar have the

  authority of the copyright holders to protect the works from unauthorized reception and viewing.

         12.     DISH programming is digitized, compressed, and scrambled prior to being

  transmitted to multiple satellites located in geo-synchronous orbit above Earth. The satellites,

  which have relatively fixed footprints covering the United States and parts of Canada, Mexico,

  and the Caribbean, relay the encrypted signal back to Earth where it can be received by DISH

  subscribers that have the necessary equipment.

         13.     A DISH satellite television system consists of a compatible dish antenna, receiver,

  smart card which in some instances is internalized in the receiver, television, and cabling to

  connect the components. DISH provides receivers, dish antenna, and other digital equipment for

  the DISH system.      Smart cards and other proprietary security technologies that form a

  conditional access system are supplied by NagraStar.

         14.     Each DISH receiver and NagraStar smart card is assigned a unique serial number

  that is used by DISH when activating the equipment and to ensure the equipment only decrypts

  programming the customer is authorized to receive as part of his subscription package and pay-

  per-view purchases.


                                                   3
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 4 of 13



         15.     The NagraStar conditional access system performs two interrelated functions in

  the ordinary course of its operation: first, subscriber rights management, which allows DISH to

  “turn on” and “turn off” programming a customer has ordered, cancelled, or changed; and

  second, protection of the NagraStar control words that descramble DISH’s satellite signal, which

  in turn prevents unauthorized decryption of DISH programming.

         16.     An integral part of NagraStar’s conditional access system is a smart card having a

  secure embedded microprocessor. The DISH receiver processes an incoming DISH satellite

  signal by locating an encrypted part of the transmission known as the NagraStar entitlement

  control message and forwards it to the smart card. Provided the subscriber is tuned to a channel

  he is authorized to watch, the smart card uses its decryption keys to unlock the message,

  uncovering a NagraStar control word. The control word is then transmitted back to the receiver

  to decrypt the DISH satellite signal.

         17.     Together, the DISH receiver and NagraStar smart card convert DISH’s encrypted

  satellite signal into viewable programming that can be displayed on the attached television of an

  authorized DISH subscriber.

                       PIRACY OF DISH NETWORK PROGRAMMING

         18.     The term “piracy” (or signal theft) is used throughout the pay-tv industry to refer

  to the circumvention of security technology protecting a pay-tv signal and/or the unauthorized

  reception, decryption, or viewing of a pay-tv signal. A form of satellite piracy exists that goes by

  several names including “control word sharing,” “Internet key sharing,” or more simply “IKS.”

         19.     With IKS, once piracy software is loaded onto an unauthorized receiver, the end

  user connects the receiver to the Internet via a built-in Ethernet port or an add-on dongle. The




                                                   4
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 5 of 13



  Internet connection automatically updates piracy software on the receiver and contacts a

  computer server that provides the necessary NagraStar control words.

         20.     The computer server, called an “IKS server,” has multiple, subscribed NagraStar

  smart cards connected to it, and thus the ability to provide the control words. Access to an IKS

  server typically requires a valid passcode. Once access has been obtained, control words are sent

  from the IKS server over the Internet to an unauthorized receiver, where they are used to decrypt

  DISH’s signal and view programming without paying a subscription fee.

                           DEFENDANT’S WRONGFUL CONDUCT

         21.     Mundo IKS and Satlobo are subscription-based IKS services, whereby members

  purchase a subscription to the IKS service to obtain the control words that are used to circumvent

  the DISH and NagraStar security system and receive DISH’s satellite broadcasts of television

  programming without authorization.

         22.     Subscriptions to Mundo IKS consist of passcodes to access each the Mundo IKS

  service. DISH and NagraStar obtained copies of Mundo IKS’ business records pertaining to

  Defendant. Mundo IKS’ records show that Defendant purchased numerous subscriptions to

  Mundo IKS within the statute of limitations for each claim that DISH and NagraStar are bringing

  against Defendant.

         23.     Stuart Camic, a/k/a “Zoogor”, sold subscriptions to Satlobo (collectively with

  subscriptions to Mundo IKS, “IKS Server Passcodes”). DISH and NagraStar obtained copies of

  Camic’s business records pertaining to Defendant.        Camic’s records show that Defendant

  purchased multiple subscriptions to Satlobo within the statute of limitations for each claim that

  DISH and NagraStar are bringing against Defendant. Each Satlobo subscription that Defendant

  purchased is believed to have been valid for a one year period of time.


                                                  5
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 6 of 13



         24.     On information and belief, Defendant re-sold certain IKS Server Passcodes that

  he purchased from Mundo IKS. These IKS Server Passcodes enabled Defendant’s customers to

  access the Mundo IKS services using an unauthorized receiver loaded with piracy software.

  Each time that the customer tuned their unauthorized receiver to an encrypted DISH channel, the

  receiver requested the control word for that particular channel from the IKS servers. The IKS

  servers then returned the NagraStar control word, which the customer used to decrypt DISH’s

  satellite signal and view DISH programming without purchasing a subscription from DISH.

         25.     On information and belief, Defendant also used certain IKS Server Passcodes that

  he purchased for his own personal benefit. Defendant is believed to have used an IKS Server

  Passcode in connection with an unauthorized received loaded with piracy software to access the

  IKS services. Each time Defendant tuned the unauthorized receiver to an encrypted DISH

  channel, the receiver requested the control word for that particular channel from the IKS server.

  The IKS server then returned the control word to Defendant, which he used to decrypt DISH’s

  satellite signal and view DISH programming without purchasing a subscription from DISH.

         26.     Defendant’s actions cause actual and imminent irreparable harm for which there

  is no adequate remedy at law. Through IKS piracy, Defendant enjoys unlimited access to DISH

  programming, including premium and pay-per-view channels, causing lost revenues that cannot

  be fully calculated.   In addition, Defendant’s actions damage the business reputations and

  goodwill of DISH and NagraStar, and result in the need for costly and continuous security

  updates, investigations, and legal actions aimed at stopping satellite piracy.




                                                   6
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 7 of 13



                                        CLAIMS FOR RELIEF

                                             COUNT I

          Trafficking In Circumvention Technology And Services In Violation Of The

                     Digital Millennium Copyright Act, 17 U.S.C. § 1201(a)(2)

         27.     DISH and NagraStar repeat and reallege the allegations in paragraphs 1-26.

         28.     On information and belief, Defendant has been importing, offering to the public,

  providing, or otherwise trafficking in IKS Server Passcodes in violation of 17 U.S.C. §

  1201(a)(2).

         29.     The IKS Server Passcodes are primarily designed and produced for circumventing

  the DISH and NagraStar security system; have no commercially significant purpose or use other

  than to circumvent the DISH and NagraStar security system; and on information and belief are

  marketed by Defendant and others known to be acting in concert for use in circumventing the

  DISH security system.

         30.     DISH and NagraStar’s security system is a technological measure that effectively

  controls access to, copying, and the distribution of copyrighted works. Defendant’s actions that

  constitute violations of 17 U.S.C. § 1201(a)(2) were performed without permission,

  authorization, or consent from DISH, NagraStar, or any owner of the copyrighted programming

  broadcast by DISH.

         31.     Defendant violated 17 U.S.C. § 1201(a)(2) willfully and for purposes of

  commercial advantage and private financial gain. Defendant knew or should have known his

  actions are illegal and prohibited.




                                                 7
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 8 of 13



         32.      Defendant’s violations cause damage to DISH and NagraStar in an amount to be

  proven at trial. Unless restrained and enjoined by the Court, Defendant will continue to violate

  17 U.S.C. § 1201(a)(2).

                                             COUNT II

               Distributing Signal Theft Devices And Equipment In Violation Of The

                        Federal Communications Act, 47 U.S.C. § 605(e)(4)

         33.      DISH and NagraStar repeat and reallege the allegations in paragraphs 1-26.

         34.      On information and belief, Defendant has been importing, assembling, selling, or

  otherwise distributing IKS Server Passcodes in violation of 47 U.S.C. § 605(e)(4).

         35.      The IKS Server Passcodes are primarily of assistance in decrypting DISH and

  NagraStar’s satellite transmissions of television programming without authorization. Defendant

  intended for the IKS Server Passcodes to be used for this purpose.

         36.      Defendant violated 47 U.S.C. § 605(e)(4) willfully and for purposes of

  commercial advantage and private financial gain. Defendant knew or should have known his

  actions are illegal and prohibited.

         37.      Defendant’s violations cause damage to DISH and NagraStar in an amount to be

  proven at trial. Unless restrained and enjoined by the Court, Defendant will continue to violate

  47 U.S.C. § 605(e)(4).

                                            COUNT III

      Circumventing An Access Control Measure In Violation Of The Digital Millennium

                                Copyright Act, 17 U.S.C. § 1201(a)(1)

         38.      DISH and NagraStar repeat and reallege the allegations in paragraphs 1-26.




                                                  8
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 9 of 13



         39.     Defendant has been circumventing the DISH security system in violation of 17

  U.S.C. § 1201(a)(1) by the acts set forth above, including his receipt of NagraStar’s control

  words from Mundo IKS and Satlobo, and his use of those pirated control words to decrypt

  DISH’s satellite transmissions of television programming.

         40.     The DISH and NagraStar security system is a technological measure that

  effectively controls access to, copying, and distribution of copyrighted works. Defendant’s

  actions that constitute violations of 17 U.S.C. § 1201(a)(1) were performed without the

  permission, consent, or authorization of DISH, NagraStar, or any owner of copyrighted

  programming broadcast on the DISH platform.

         41.     Defendant violated 17 U.S.C. § 1201(a)(1) willfully and for the purpose of

  commercial advantage or private financial gain.

         42.     Defendant knew or should have known his actions were illegal and prohibited.

  Such violations have and will continue to cause damage to DISH and NagraStar in an amount to

  be proven at trial. Unless restrained and enjoined by the Court, Defendant will continue to

  violate 17 U.S.C. § 1201(a)(1).

                                            COUNT IV

               Receiving Satellite Signals Without Authorization in Violation of the

                        Federal Communications Act, 47 U.S.C. § 605(a)

         43.     DISH and NagraStar repeat and reallege the allegations in paragraphs 1-26.

         44.     Through Mundo IKS and Satlobo, Defendant has been receiving NagraStar’s

  control words and DISH’s satellite transmissions of television programming for his own benefit

  and without authorization in violation of 47 U.S.C. § 605(a).




                                                    9
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 10 of 13



         45.     Defendant violated 47 U.S.C. § 605(a) willfully and for purposes of commercial

  advantage or private financial gain.

         46.     Defendant knew or should have known his actions were illegal and prohibited.

  Such violations have and will continue to cause damage to DISH and NagraStar in an amount to

  be proven at trial. Unless restrained and enjoined by the Court, Defendant will continue to

  violate 47 U.S.C. § 605(a).

                                              COUNT V

          Intercepting Satellite Signals in Violation of the Electronic Communications

                          Privacy Act, 18 U.S.C. §§ 2511(1)(a) and 2520

         47.     DISH and NagraStar repeat and reallege the allegations in paragraphs 1-26.

         48.     Through Mundo IKS and Satlobo, Defendant has been intercepting NagraStar’s

  control words and DISH’s satellite transmissions of television programming in violation of 18

  U.S.C. §§ 2511(1)(a) and 2520.

         49.     Defendant violated 18 U.S.C. §§ 2511(1)(a) and 2520 for tortious and illegal

  purposes, or for commercial advantage or private financial gain.

         50.     Defendant’s interception was intentional, and therefore illegal and prohibited.

  Such violations have and will continue to cause damage to DISH and NagraStar in an amount to

  be proven at trial. Unless restrained and enjoined by the Court, Defendant will continue to

  violate 18 U.S.C. §§ 2511(1)(a) and 2520.

                                         PRAYER FOR RELIEF

         WHEREFORE, DISH Network L.L.C. and NagraStar LLC seek judgment against

  Defendant as follows:




                                                 10
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 11 of 13



          A.      For a grant of permanent injunctive relief restraining and enjoining Defendant,

  and his employees, agents, representatives, attorneys, and all persons acting or claiming to act on

  his behalf or under his direction or authority, and all persons acting in concert or in participation

  with him, from:

                  (1).   manufacturing, importing, offering to the public, providing, or trafficking

  in IKS Server Passcodes, and any other technology, product, service, device, component, or part

  thereof that:

                         (a).    is primarily designed or produced for circumventing the DISH and

  NagraStar security system or any other technological measure adopted by DISH and NagraStar

  that controls access to, copying, or the distribution of copyrighted works on the DISH platform;

                         (b).    has only a limited commercially significant purpose or use other

  than to circumvent the DISH and/or NagraStar security system or any other technological

  measure adopted by DISH and/or NagraStar that controls access to, copying, or the distribution

  of copyrighted works on the DISH platform; or

                         (c).    is marketed for use in circumventing DISH and/or NagraStar’s

  security system or any other technological measure adopted by DISH and/or NagraStar that

  controls access to, copying, or the distribution of copyrighted works on the DISH platform;

                  (2).   manufacturing, assembling, modifying, importing, exporting, selling, or

  distributing IKS Server Passcodes or any other product knowing or having reason to know that

  such product is primarily of assistance in the unauthorized decryption of direct-to-home satellite

  services;

                  (3).   circumventing the DISH and/or NagraStar security system, or assisting

  others to circumvent the DISH and/or NagraStar security system;


                                                   11
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 12 of 13



                (4).    intercepting or otherwise receiving DISH and/or NagraStar’s satellite

  transmissions of television programming without authorization, or assisting or procuring others

  to intercept or receive DISH and/or NagraStar’s satellite transmissions of television

  programming without authorization;

         B.     For an order impounding, and authorizing DISH and NagraStar to take possession

  of and destroy, all IKS Server Passcodes, unauthorized receivers, piracy software, and any other

  devices, components, or parts thereof that are in the custody or control of Defendant and which

  the Court has reasonable cause to believe were involved in a violation of the Digital Millennium

  Copyright Act, 17 U.S.C. § 1201, or the Federal Communications Act, 47 U.S.C. § 605;

         C.     For an order directing Defendant to preserve and turn over to DISH and

  NagraStar all hard copy and electronic records that evidence, refer, or relate to IKS Server

  Passcodes or any other product that is used in satellite television piracy, including the

  manufacturers, exporters, importers, dealers, or purchasers of such products, or persons

  otherwise involved in operating any IKS server or receiving control words from same;

         D.     Award DISH and NagraStar the greater of its actual damages together with any

  profits made by Defendant that are attributable to the violations alleged herein, or statutory

  damages in the amount of up to $2,500 for each violation of 17 U.S.C. §§ 1201(a)(1) and

  1201(a)(2), under 17 U.S.C. §§ 1203(c)(2) and 1203(c)(3)(A);

         E.     Award DISH and NagraStar the greater of its actual damages together with any

  profits made by Defendant that are attributable to the violations alleged herein, or statutory

  damages in the amount of up to $100,000 for each violation of 47 U.S.C. § 605(e)(4), under 47

  U.S.C. § 605(e)(3)(C)(i);




                                                12
Case 1:18-cv-25241-JEM Document 1 Entered on FLSD Docket 12/13/2018 Page 13 of 13



         F.      Award DISH and NagraStar the greater of its actual damages together with any

  profits made by Defendant that are attributable to the violations alleged herein, or statutory

  damages in the amount of up to $10,000 for each violation of 47 U.S.C. § 605(a), under 47

  U.S.C. § 605(e)(3)(C)(i). DISH and NagraStar ask the Court to increase the amount by $100,000

  for each violation, at the Court’s discretion, in accordance with 47 U.S.C. § 605(e)(3)(C)(ii);

         G.       Award DISH and NagraStar the greater of its actual damages together with any

  profits made by Defendant that are attributable to the violations alleged herein, or statutory

  damages in the amount of $100 per day for each violation of 18 U.S.C. §§ 2511(1)(a) or $10,000,

  under 18 U.S.C. § 2520(c)(2);

         H.      Award DISH and NagraStar punitive damages under 18 U.S.C. § 2520(b)(2);

         I.      Award DISH and NagraStar its costs, attorney’s fees, and investigative expenses

  under 17 U.S.C. § 1203(b)(4)-(5), 47 U.S.C. § 605(e)(3)(B)(iii), and 18 U.S.C. § 2520(b)(3);

         J.      For pre and post-judgment interest on all damages, from the earliest date

  permitted by law at the maximum rate permitted by law; and

         K.      For such additional relief as the Court deems just and equitable.

  Dated: December 13, 2018                      Respectfully submitted,

                                                  s/ James A. Boatman, Jr.
                                                James A. Boatman, Jr.
                                                jab@boatman-law.com
                                                Florida Bar No. 0130184
                                                THE BOATMAN LAW FIRM PA
                                                3021 Airport-Pulling Road North, Suite 202
                                                Naples, FL 34105
                                                Telephone: (239) 330-1494

                                                Attorneys for Plaintiffs DISH Network
                                                L.L.C. and NagraStar LLC




                                                  13
